

 
 
                                                                                                               EXHIBIT
10.2


CONSULTING AGREEMENT


 
THIS CONSULTING AGREEMENT (this “Agreement”) is entered as of April 28, 2008 by
and between uParts.com, Inc. and Alexander Adegan (each a “Consultant” and
together the “Consultants”) and U.S. Auto Parts Network, Inc. (the “Company”).
 
RECITALS
 
The Company desires to engage Consultants, as independent contractors, to
perform the services described in this Agreement and Consultants desire to
perform such services for the Company and its customers and/or clients, in
accordance with the terms and conditions set forth in this Agreement.  This
Agreement is not an employment agreement, nor does there exist any intent
between the Consultant and Company to create an employment relationship between
the Company and Consultant’s employees.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties agree as follows:
 
1.  Consulting Services.  Consultants agree to provide  technology development
services and such other services as may be agreed to by the parties hereto
(collectively, the “Consulting Services”).  Consultants will be available on a
weekly basis for up to 10 hours per week.  Consultants shall utilize the highest
professional standards of practice in performing services for the Company.  The
Company shall not dictate the work hours of Consultants and, except as otherwise
specified herein, shall not have the right to control the manner, means or
method by which Consultants perform the Consulting Services.  Rather, the
Company shall be entitled only to direct Consultants with respect to the results
to be derived by the Consultants and the due dates for such results to be
delivered to the Company.  Consultants agree that Mr. Adegan shall be designated
to personally provide or oversee the services to be provided by the Consultants
under this Agreement.
 
2.  Term.  This Agreement shall terminate on February 28, 2010, unless earlier
terminated by the Company for Cause.  “Cause” shall mean (i) the commission of
any act of fraud, embezzlement or dishonesty by one or both Consultants, (ii)
the breach by one or both Consultants of any obligation under this Agreement,
including obligations relating to the Confidential Information (as defined
below), or (iii) any other misconduct by one or both Consultants adversely
affecting the business or affairs of the Company (or any affiliate) in any
manner.  Consultants’ obligations described in Sections 4 through 8 shall
survive termination of this Agreement. In the event the applicable circumstance
set forth in subparagraphs (ii) or (iii) above is capable of cure by the
Consultants, then the Company shall not terminate this Agreement “with cause”
without having first given the Consultants written notice of the circumstance,
such notice stating details thereof and the Company’s allegation of the
Consultants breach with respect thereto and affording Consultants ten (10)
business days after the Consultants receipt of such notice to cure such
circumstance, breach or default.
 
3.  Fees and Expenses.
 
(a)  The Company shall pay uParts.com, Inc. (or Mr. Adegan, if so designated by
Mr. Adegan or uParts.com, Inc. by written notice to the Company) three initial
monthly fees of $45,000 on May 28, 2008, June 28, 2008 and July 28, 2008,
followed by equal monthly fees of $6,397 for 19 months starting on August 28,
2008 and ending on February 28, 2010.
 
(b)  Subject to approval of the Company’s board of directors or its Compensation
Committee, the Company shall grant to Mr. Adegan an option to purchase up to
120,000 shares of the Company’s common stock under the Company’s 2007 Omnibus
Incentive Plan (the “2007 Plan”), which option shall be immediately exercisable
but shall vest in equal monthly installments over the next twenty-two (22)
months. The exercise price of the Consultant’s options will be set at the
closing price of the Company’s common stock on NASDAQ on April 28, 2008. The
vesting of such options shall accelerate in full upon a Change in Control of the
Company, as such term is defined in the 2007 Plan.
 
(c)  The Company shall pay or reimburse reasonable costs and expenses
specifically incurred by Consultants in providing the Consulting Services in
accordance with the Company’s expense reimbursement guidelines.  Any single
expense which will exceed $250.00 must be approved in advance by the Company’s
Chief Executive Officer, President or Chief Financial Officer, or the Company
may elect at its sole discretion not to reimburse Consultants for that
expense.  The Company owns all property and equipment for which Consultants are
reimbursed.  The Company retains the right to determine the reasonableness of
any submitted expense and to deny unreasonable expenses in its sole
discretion.  The Company will not reimburse Consultants for basic office
expenses including, but not limited to, a laptop computer, meals, office space,
equipment, telephone, postage, copying, stationery and business
cards.  Consultants agree to submit all bills for Consulting Services monthly
and all requests to reimburse expenses within thirty (30) days of incurring the
expense.
 
4.  Confidential Information.
 
(a)  Each Consultant acknowledges that Consultant may acquire information and
materials about the Company, including but not limited to information about the
Company’s operations, services, computer programs, algorithms, application
programming interfaces, technology, ideas, know-how, processes, formulas,
compositions, data, techniques, improvements, inventions (whether patentable or
not), works of authorship, business and product development plans, customers,
customer information, and other information concerning the Company’s actual or
anticipated business, or which is received in confidence by the Company or for
the Company from any other person or entity, and that all such information and
materials are and shall be the trade secret and confidential and proprietary
information of the Company (hereinafter referred to as “Confidential
Information”).  At all times, both during the term of this Agreement and after
its termination, each Consultant, including all employees of such Consultant
assigned to work on projects for the Company, will keep in confidence and trust
and will not use any Confidential Information without the prior written consent
of an officer of the Company except as may be necessary and appropriate in the
ordinary course of performing the Consulting Services under this Agreement. Each
Consultant acknowledges that any disclosure or unauthorized use of Confidential
Information will constitute a material breach of this Agreement. Each Consultant
hereby acknowledges and agrees that all such Confidential Information shall be
the sole and exclusive property of the Company.  Confidential Information does
not include information that:  (i) is now, or hereafter becomes, through no act
or failure to act on the part of one or both Consultants, generally known or
available to the public; (ii) was known by the Consultants without restriction
as to use or disclosure before receiving such information from the Company; or
(iii) is hereafter rightfully furnished to Consultant on a non-confidential
basis by a third party.
 
(b)  Mr. Adegan acknowledges and agrees that the obligations under his
Confidential Information and Invention Assignment Agreement with the Company
dated May 22, 2006 (the “Prior Confidentiality Agreement”) which are effective
as of the date of this Agreement shall remain in full force and effect in
accordance with its terms and shall not be deemed to be modified by this
Agreement.
 
5.  Consultants’ Employees.  Each Consultant agrees that every employee of
Consultant who works on projects for the Company or who has access to the
Company’s proprietary information, will execute the Company’s standard
proprietary information and inventions agreement, or a substantially similar
document, before having access to any of the Confidential Information.
 
6.  Company Materials.  Each Consultant agrees as follows:
 
(a)  All Company Materials (as defined below) shall be the sole and exclusive
property of the Company.  Neither Consultant nor any of Consultant’s employees
will remove any Company Materials from the business premises of the Company or
deliver any Company Materials to any person or entity outside the Company,
except as required in connection with performance of the Consulting Services
under this Agreement.  Neither Consultant nor any of Consultant’s employees will
copy or download to any computer or other equipment owned by Consultant any
Confidential Information unless prior written consent to such copying or
downloading is obtained from the Company.  Should the Company authorize
downloading or copying of Confidential Information to Consultant’s computer
systems or other equipment, such Consultant agrees and warrants that such
information will be kept in a separate file(s), segregated from all other
information belonging to Consultant or any other entity.  For purposes of this
Agreement, “Company Materials” are documents or other media or tangible items
that contain or embody Confidential Information or any other information
concerning the business, operations or plans of the Company, whether such
documents have been prepared by Consultant or by others. “Company Materials”
include, but are not limited to, software, code, drawings, photographs, charts,
graphs, notebooks, customer lists, computer media or printouts, sound recordings
and other printed, typewritten or handwritten documents, as well as samples,
prototypes, models, products and the like.  For the purposes of this Agreement,
“Results” means any and all deliverables or results of the Consulting Services
including, without limitation, all Assigned Invention Ideas.
 
(b)  Upon termination of this Agreement, Consultant will immediately erase all
files containing Company information in their entirety.  Consultant further
agrees that, immediately upon the Company’s request and in any event upon
completion of the Consulting Services, Consultant shall deliver to the Company
all Company Materials, any document or media that contains Results, apparatus,
equipment and other physical property or any reproduction of such property,
excepting only Consultant’s copy of this Agreement.  In addition, Consultant
will remove from any equipment that belongs to Consultant, including any
computer or hard drive that belongs to Consultant, all Confidential Information
and will allow the Company to inspect all computers and hard drives used by
Consultant to insure that all material has been removed.
 
7.  Inventions.  Each Consultant further agrees as follows:
 
(a)  Consultant agrees to assign, and does hereby assign, to the Company without
further consideration all right, title, and interest that Consultant may acquire
(throughout the United States and in all foreign countries), free and clear of
all liens and encumbrances, in and to each Assigned Invention Idea (as defined
below), which was developed by Consultant specifically for the Company pursuant
to this Agreement (such specific development to be evidenced by a writing
describing the Company’s development request and Consultant’s acceptance of such
request in writing, which may consist of electronic mail).  All such “Assigned
Invention Ideas” shall be the sole property of the Company, whether or not
patentable.  Without limiting the foregoing, Consultant agrees that any such
original works of authorship shall be deemed to be “works made for hire” and
that the Company shall be deemed the author of them under the U.S. Copyright Act
(Title 17 of the U.S. code), provided that in the event and to the extent such
works are determined not to constitute “works made for hire” as a matter of law,
Consultant irrevocably assigns and transfers to the Company all right, title and
interest in such works, including but not limited to copyrights.  The term
“Assigned Invention Ideas” means any and all ideas, processes, trademarks,
service marks, inventions, technology, computer programs, original works of
authorship, designs, formulas, discoveries, patents, copyrights, and all
improvements, rights, and claims related to the foregoing that are conceived,
developed, or reduced to practice or authored by Consultant or Consultant’s
agents, employees, or independent contractors, either solely or jointly with
others, resulting from the work performed by Consultant under this Agreement or
from the use of proprietary information, materials or facilities of the Company
during the period in which Consultant is retained by the Company or its
successor in business, under this Agreement or any previous agreements or any
extensions or renewals thereof. The Company acknowledges that Consultant
previously disclosed prior inventions to the company which Consultant claimed
was created by Consultant prior to the term of such Agreement and before the
period of employment of consultant as an employee of the Company prior hereto
(“Prior Invention”).  In this regard, the Company agrees that the Prior
Invention, as well as any updates thereto, are not property of the Company and
shall remain the sole and exclusive property of their owners.
 
(b)  In the event any Assigned Invention Idea shall be determined by the Company
to be patentable or otherwise registerable, Consultant will assist the Company
(at its expense) in obtaining letters patent or other applicable registrations,
and Consultant will execute all documents and do all other things (including
testifying at the Company’s expense) necessary or proper to obtain letters
patent or other applicable registrations and to vest the Company with full title
to them.  Consultant’s obligation to assist the Company in obtaining and
enforcing patents, registrations or other rights for such inventions, shall
continue beyond the termination of the consulting and/or contracting
arrangement, but the Company shall compensate Consultant at a reasonable rate
after such termination for the time actually spent by Consultant at the
Company’s request for such assistance.  Should the Company be unable to secure
Consultant’s signature on any document necessary to apply for, prosecute,
obtain, or enforce any patent, copyright, or other right or protection relating
to any Assigned Invention Idea,  Consultant hereby irrevocably designates and
appoints the Company and each of its duly authorized officers and agents as
Consultant’s agent and attorney-in-fact, to act on Consultant’s behalf, to
execute and file any such document, and to do all other lawfully permitted acts
to further the prosecution, issuance, and enforcement of patents, copyrights, or
other rights of protections with the same force and effects as if executed and
delivered by Consultant.
 
(c)  Consultant agrees to maintain adequate and current written records on the
development of all Assigned Invention Ideas and to disclose promptly to the
Company all Assigned Invention Ideas and relevant records, which records will
remain the sole property of the Company.
 
8.  Noncompetition. Mr. Adegan agrees that, during the term of this Agreement,
he shall not engage in any commercial activities or endeavors that are in direct
competition with the Company. However, this section excludes the business of
sourcing parts for repair facilities, mechanics, service-centers,
collision-repair-centers utilizing Consultants’ previously developed
technologies and all of their derivitives and enhancements.
 
9.  Nonsolicitation.  Each Consultant agrees that during the term of this
Agreement (and in any event through the one year anniversary of the termination
date of this Agreement), such Consultant will not (a) directly or indirectly
solicit, induce, encourage or attempt to solicit or induce any Company employee
to discontinue his or her employment with the Company; (b) usurp any opportunity
of the Company that such Consultant becomes aware of during the term of this
Agreement or which is made available to the Consultant on the basis of
Consultant’s relationship with the Company; or (c) directly or indirectly
interfere with, solicit, induce or attempt to influence any person or business
that is an account, customer or client of the Company for the purpose or with
the result of adversely impacting the Company’s relationship with the account,
customer or client.
 
10.  Independent Contractor.  Each Consultant agrees, acknowledges and
understands that:
 
(a)  Consultant shall act in the capacity of an independent contractor with
respect to the Company.  Consultant shall not have any authority to enter into
contracts or binding commitments in the name or on behalf of the
Company.  Consultant will not use the Company’s logo or marks without prior
written approval, and then such use shall be only for the benefit of the Company
and at the direction of the Company.  Consultant shall not be, nor represent
itself as being, an agent of the Company, and shall not be, nor represent itself
as being, authorized to bind the Company.
 
(b)  Consultant and its employees shall not be employees of the Company and
shall not participate in any employee benefit plans or group insurance plans or
programs (including, but not limited to salary, bonus or incentive plans, or
plans pertaining to retirement, deferred savings, disability, medical or dental)
regardless of whether Consultant or any of Consultant’s employees are classified
as an employee for any other purpose or is otherwise eligible to participate
pursuant to the terms of such plans.  The exclusion of Consultant and his
employees, if any, from benefit programs maintained by the Company is a material
component of the terms of compensation negotiated by the parties, and is not
premised on Consultant’s status as a non-employee with respect to the
Company.  Except for the stock option to be provided pursuant to Section 3(b) or
any other stock-based award specifically granted by the Company’s board of
directors or its Compensation Committee, to the extent that Consultant may
become eligible for any benefit programs maintained by the Company (regardless
of timing or reason for eligibility), Consultant hereby waives his right to
participate in the programs and will indemnify and hold the Company harmless
from any claim by Consultant or any of Consultant’s employees against the
Company for benefits pursuant to any of the Company’s employee benefit plans.
 
(c)  Consultant understands and agrees that consistent with his independent
contractor status, neither he nor his employees, if any, will apply for any
government-sponsored benefits intended only for employees of the Company,
including, but not limited to, unemployment benefits and all such benefits will
be provided solely by or through Consultant. Consultant is solely responsible
for all taxes, withholdings, and other similar statutory obligations, including,
but not limited to, Workers’ Compensation, Unemployment or State Disability
Insurance for Consultant and/or his employees; and Consultant agrees to defend,
indemnify and hold Company harmless from any and all claims made by any entity
on account of an alleged failure by Consultant to satisfy any such tax or
withholding obligations.
 
11.  Consultant’s Representations.  Each Consultant agrees, represents and
warrants that:
 
(a)  Consultant’s performance of the Consulting Services or of any term of this
Agreement will not breach any agreement or understanding that Consultant has
with any other person or entity and that there is no other contract or duty now
in existence inconsistent with the terms of this Agreement;
 
(b)  During the term of this Agreement, Consultant shall not be bound by any
agreement, nor assume any obligation, which would in any way be inconsistent
with the Consulting Services to be performed by Consultant under this Agreement;
 
(c)  In performing the Consulting Services, Consultant will not use any
confidential or proprietary information of any other person or entity or
infringe the intellectual property rights (including, without limitation,
patent, copyright, trademark or trade secret rights) of any other person or
entity nor will Consultant disclose to the Company, or bring onto the Company’s
premises, or induce the Company to use any confidential information of any
person or entity other than the Company or Consultant;
 
(d)  During the term of this Agreement, Consultant will not disclose to the
Company, or use, or induce the Company to use, any proprietary information or
trade secrets of others.  Consultant represents and warrants that Consultant has
returned all property and confidential information belonging to all prior
entities for whom Consultant has provided services, including, without
limitation, all files, records, documents, laboratory notebooks, drawings,
prototypes, plans, specifications, computer disks, sources codes, manuals,
books, forms, receipts, notes, reports, memoranda, studies, data, calculations,
recordings, catalogues, compilations of information, correspondence, and all
copies, abstracts, and summaries of the foregoing, instruments, tools, and
equipment, and all other physical items related to the business of the prior
entities.  Consultant further represents and warrants that Consultant’s
performance of the terms of this Agreement will not breach any agreement to keep
in confidence proprietary information acquired by Consultant in confidence or in
trust prior to or concurrent with this Agreement with the Company.  Consultant
has not entered into, and agrees not to enter into, any oral or written
agreement in conflict with this one;
 
(e)  Consultant will abide by all applicable laws and the Company’s safety rules
in the course of performing the Consulting Services; and
 
(f)  Consultant will not use or retain any other individual(s) or employee(s) in
performing services for the Company except in compliance with all of the
following conditions:
 
(i)  All individual(s) or employees used have acknowledged, in writing, that
they are not employees, agents or subcontractors of the Company for any
purpose.  Consultant hereby assumes full responsibility for all actions of all
such individuals, and agrees to indemnify and hold the Company harmless from any
and all claims by such individuals, by Consultant or by any federal state or
local government agency relating to services performed in conjunction with this
Agreement.
 
(ii)  Consultant agrees and assumes full liability and responsibility for
payment of compensation, taxes and other legal obligations (including, but not
limited to, withholding, reporting of income, social security, unemployment and
workers’ compensation).  Consultant agrees to indemnify and hold the Company
harmless from any claims by federal, state or local government entities or
agencies relating to the payment of compensation, taxes, unemployment
contributions, tax withholding, insurance or other legal obligations arising out
of or relating to services performed under this Agreement.
 
(iii)  All individual(s) or employees have signed a standard proprietary
information agreement and inventions agreement of the Company, or a
substantially similar document.
 
12.  Indemnification.  Consultants will jointly defend, indemnify and hold the
Company harmless against any and all losses, liabilities, damages, claims,
demands, suits, costs and expenses (including, without limitation, reasonable
attorneys’ fees and court costs) arising or resulting, directly or indirectly,
from (a) any act or omission of a Consultant or a Consultant’s breach of any
term or condition of this Agreement, or (b) infringement by a Consultant’s
performance of the Consulting Services of any third party intellectual property
rights or (c) any failure (alleged or actual) by a Consultant to satisfy any of
tax or withholding obligations resulting from his services to the Company.
 
13.  Miscellaneous Provisions.
 
(a)  Any dispute in the meaning, effect or validity of this Agreement shall be
resolved in accordance with the laws of the State of California without regard
to the conflict of laws provisions thereof.  All parties hereto further agree
that any dispute between them may be determined only by a state or federal court
of competent jurisdiction in Los Angeles County, California, and all parties
hereby consent to venue and jurisdiction in that forum, based on the fact that
this Agreement has been made and executed in that county, and will be at least
partially performed there.
 
(b)  If one or more provisions of this Agreement are held to be illegal or
unenforceable, such illegal or unenforceable portion(s) shall be limited or
excluded from this Agreement to the minimum extent required and the balance of
the Agreement shall be interpreted as if such portion(s) were so limited or
excluded and shall be enforceable in accordance with its terms.
 
(c)  This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective heirs, successors and assigns; provided,
however, that this Agreement and its rights and obligations are not assignable
by Consultants without the Company’s prior written consent.
 
(d)  Any notice required under this Agreement shall be deemed effectively given
(i) upon personal delivery to the party to be notified, (ii) when sent by
confirmed facsimile or electronic mail if sent during normal business hours of
the recipient (if not sent during normal business hours, then on the next
business day), (iii) three (3) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, if sent within the
United States (but seven (7) days after having been sent by similar mail service
if sent from, or to, an address outside the United States) or (iv) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All such notices shall be
sent to the party entitled to such notice at the address indicated below such
party’s signature line on this Agreement or at such other address as such party
may designate by ten (10) days advance written notice under this section to all
other parties to this Agreement.
 
(e)  This Agreement contains the entire understanding of the parties regarding
its subject matter and supersedes all prior understandings or agreements between
the parties with regard to its subject matter, except with respect to agreements
incorporated by reference in this Agreement or specifically deemed not to be
modified by this Agreement (including the Prior Confidentiality
Agreement).  This Agreement can only be modified by a subsequent written
agreement executed by both parties.
 
(f)  This Agreement may be signed in counterparts, each of which shall be deemed
an original.
 
[Signature Page Follows]
 


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Consulting Agreement is entered into on the date first
set forth above.

 
COMPANY: 
 
 
CONSULTANTS:
 
 U.S. Auto Parts Network, Inc.  Alexander Adegan  By:     /s/MICHAEL J. McCLANE
 By:     /s/ALEXANDER ADEGAN  Name:    Michael J.
McClane                          Address:      **********************
 Title:      Chief Financial Officer
 Fax No.:        **********
   E-mail:           **********        uParts.com, Inc.    By:     /s/ALEXANDER
ADEGAN    Title:     President & C.E.O    Address:      ************************
   Fax No.:        ************    Email:            ************          
                                                                                              